Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the primary reason for allowance is the inclusion of “hypervisor being adapted to be dynamically at least one of injected and removed under the at least one Span VM concurrently with execution of the at least one Span VM on the second hypervisor” in conjunction with the rest of the limitations of the claim.
As per independent claim 14, the primary reason for allowance is the inclusion of “dynamically injecting at least one of the at least one transient hypervisor under a Span VM during execution of the Span VM and dynamically removing at least one of the at least one transient hypervisor from under the Span VM during execution of the Span VM on the plurality of hypervisors” in conjunction with the rest of the limitations of the claim.
As per independent claim 20, the primary reason for allowance is the inclusion of “dynamically injecting the at least one transient hypervisor under the at least one Span VM concurrently with at least one of execution and control of the at least one Span VM on another hypervisor; and dynamically removing the at least one transient hypervisor from under the at least one Span VM concurrently with execution of the at least one 
Ju (US 20160147556 A1) – discloses a nested virtualization system that allows a hypervisor to run other hypervisors as guests, i.e. a level-0 (L0) hypervisor can run multiple level-1 (L1) hypervisors, each of which can run multiple level-2 (L2) virtual machines  (VMs), with each L2 VM is restricted to run on only one L1 hypervisor.  Span provides a Multi-hypervisor VM in which a single VM can simultaneously run on multiple hypervisors, which permits a VM to benefit from different services provided by multiple hypervisors that co-exist on a single physical machine.  Span allows (a) the memory footprint of the VM to be shared across two hypervisors, and (b) the responsibility for CPU and I/O scheduling to be distributed among the two hypervisors.  Span VMs can achieve performance comparable to traditional (single-hypervisor) nested VMs for common benchmarks.

Challa (US 20160277304 A1) – discloses methods for the management of logically partitioned computing resources of a data processing system configured with a plurality of hypervisors that each manages one or more logical partitions of the computing resources.  Each hypervisor and logical partitions managed thereby are allocated to a domain of a plurality of domains.  Logical partitions and hypervisors allocated to a first domain are monitored to determine whether additional computing resources are needed for the first domain.  Responsive to determining that additional computing resources are needed for the first domain, a second domain having available 

Bacher (US 20140101657 A1) – discloses replacing a source hypervisor by a target hypervisor in a system having a first level hypervisor managing multiple logical partitions to share a set of resources of a server.  The source hypervisor enabling at least one source virtual machine to share resources that are assigned to a source logical partition of the multiple logical partitions where the source hypervisor runs, the target hypervisor enabling at least one target virtual machine to share resources that are assigned to a target logical partition of the multiple logical partitions where the target hypervisor runs, wherein memory segments of a physical memory of the server are assigned to the at least one source virtual machine.

Dong (US 20110153909 A1) – discloses an exit and/or entry process in a nested virtualized environment is made more efficient.  For example, a layer 0 (L0) virtual machine manager (VMM) may emulate a layer 2 (L2) guest interrupt directly, rather than indirectly through a layer 1 (L1) VMM.  This direct emulation may occur by, for example, sharing a virtual state (e.g., virtual CPU state, virtual Device state, and/or virtual physical Memory state) between the L1 VMM and the L0 VMM.  As another example, L1 VMM information (e.g., L2 physical to machine address translation table) may be shared between the L1 VMM and the L0 VMM.
None of the arts cited above teach injecting and removing a hypervisor that is handing a virtual machine concurrently with another hypervisor and maintains consistent memory, cpu, input/output space.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196